Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ye Youn Kim on July 20, 2022.

The application has been amended as follows: 

	The Claims:
	In claim 1, line 4, delete “HLB (Hydrophilic-Lipophilic Balance)” and insert – Hydrophilic-Lipophilic Balance --. 
	In claim 1, line 5, before “polyoxyethylene” insert – a --.
	In claim 6, line 4, delete “for photolithography”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 and 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 8, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, the terminal disclaimer, the comparative data provided in the instant specification, and the Declaration submitted under 37 CFR 1.132 filed 3/7/22 are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is KR10-20130123164.  ‘164 teaches a process solution for improving line width roughness of a photoresist pattern formed during a semiconductor manufacturing process.  See page 1, lines 1-10.  The composition contains from 0.001 to 3% by weight of an alcohol having 1 to 8 carbon atoms; 0.0001 to 1% by weight of a surfactant, 0.0001 to 1% by weight of an alkali material, and 95 to 99.9997% by weight of water.  See page 2, lines 1-25.  However, Applicant has provided comparative data in the instant specification and 132 Declaration which are sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Tables 1, 2, and 6 of the 132 Declaration provides data showing that the claimed invention provides unexpected and superior lack of pattern collapse and less defects than compositions falling outside the scope of the instant claims.   Accordingly, since Applicant has provided comparative data showing the unexpected and superior properties of the claimed invention, the instant claims are deemed allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/July 22, 2022